Consolidated actions to recover for personal injuries sustained by plaintiff while a passenger in an automobile of defendant Canaday Cooler Co., Inc., driven by defendant Jack Rubin. The complaint alleges that defendant Rubin so negligently operated the car as to cause it to drive off the road and overturn. Judgment affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.; Martin, P. J., and Dore, J., dissent and vote to reverse and grant a new trial on the following *806grounds: There was a failure of proof; the verdict is contrary to the overwhelming evidence and the charge failed to properly place the issues of fact before the jury.